Citation Nr: 9905979	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-08 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service in the U.S. Navy from 
April 1954 to April 1958, and in the U.S. Army from July 1958 
to August 1974.  

The present appeal arises from a January 1998 rating decision 
in which the RO denied the veteran's claim of service 
connection for hypertension.  In November 1998, the veteran 
testified before the undersigned during a Video Conference 
Hearing.  


FINDING OF FACT

The veteran's hypertension had its onset during his military 
service.


CONCLUSION OF LAW

Hypertension was incurred during the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West1991); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects no 
clinical diagnosis of hypertension.  Blood pressure readings 
of significance during the course of the veteran's 20-year 
active service career include 140/94 (February 1960), 130/92 
(February 1968), 144/90 (May 1970), 144/90 (February 1971), 
136/96 (July 1972), and 132/90 (November 1972).  In addition, 
the veteran was noted to have complained of recurrent chest 
pain during service.  However all electrocardiograms (EKGs) 
undertaken were within normal limits, other than an 
incidental finding of sinus bradycardia in December 1972.  

In June 1974, the veteran underwent a medical examination for 
purposes of separating from active service.  On clinical 
evaluation, there were no abnormalities or deficits reported 
with respect to the veteran's cardiovascular system.  The 
veteran's blood pressure reading was noted as 128/88.  An 
additional internal medicine consult was ordered, during 
which an examination revealed the veteran's lungs to be clear 
and his heart to have no murmurs or lifts.  An associated 
chest X-ray and EKG were reported normal.  The examiner's 
impression was premature benign cardiac beats. 

In April 1997, the veteran filed claims for service 
connection for multiple medical conditions, including 
hypertension.

Thereafter, the RO received Seymour Johnson Air Force Base 
(AFB) Hospital treatment records, dated from January 1984 to 
June 1996.  These records referred to his history of 
hypertension, for which medication was prescribed.  

In June 1997, the RO received a statement from Michael King, 
M.D., dated that same month, in which it was reported that 
the veteran had a history of hypertension.  During the 
veteran's visit in April, his blood pressure was noted as 
120/70, and a cardiovascular examination was essentially 
negative, with no acute findings, although Dr. King did 
indicated that the veteran suffered from coronary artery 
disease. 

Thereafter, in July 1997, the veteran was medically examined 
for VA purposes.  The veteran reported having had 
hypertension since "1978," and that he was taking Dyazide 
and Inderal daily.  On further examination, the veteran's 
heart was noted to have a slight irregularity of rhythm, but 
otherwise was found normal.  His pulse rate was 60, and three 
separate blood pressure readings, taken while the veteran was 
seated, were noted as 160/76, 165/80, 160/82.  The examiner's 
diagnosis included "hypertension, under treatment, not 
controlled."  

In January 1998, the veteran submitted additional Seymour 
Johnson AFB Hospital treatment records, dated from January 
1975 to May 1979.  In particular, in January 1975, the 
veteran's blood pressure was noted as 148/100.  The 
examiner's assessment was, "? possible HBP [high blood 
pressure]."  From February 3, 1975 to February 7, 1975, the 
veteran's blood pressure was recorded daily.  Reported 
readings were as follows:

3 Feb
Sitting 124/86 and (illegible)/84 - Standing 128/92 and 
130/96
4 Feb
Sitting 128/90 and 122/84 - Standing 130/90 and 128/88
5 Feb
Sitting 130/88 and 128/82 - Standing 138/96 and 132/94
6 Feb
Sitting 124/88 and 130/90 - Standing 138/92 and 144/98
7 Feb
Sitting 118/90 and 112/84 - Standing 120/90 and 122/92

A treatment note dated February 7, 1975, noted a five-day 
mean blood pressure average of 128/92, and the examiner's 
assessment was, "? labile mild HBP."  The treatment plan 
called for a reduced sodium diet.  In March 1975, the 
veteran's blood pressure was recorded as 140/98, and the 
examiner's impression was mild high blood pressure.  
Medication was prescribed, which was subsequently identified 
as Oretic, an antihypertensive agent.  An additional reading 
in March was noted as 138/90, and in April 1975 the veteran's 
blood pressure was reported as 140/96.  In December 1975, 
treatment notes indicated that the veteran had resumed his 
medication for high blood pressure after being off it for a 
period of time.  Blood pressure readings during this period 
were 138/100, 138/88 and 142/88.  Assessments noted that the 
veteran's blood pressure was under control on medication, and 
that he should continue to take his medication. 

Thereafter, in June 1998, the RO received an additional 
statement from Dr. King, dated that same month.  In his 
statement, Dr. King reported that he had first seen the 
veteran in May 1980, and at that time the veteran's blood 
pressure was 142/92.  He also included examination reports, 
dated in May 1980 and February 1981, which noted diagnoses 
for hypertension.  

In November 1998, the veteran testified before the 
undersigned during a Video Conference Hearing.  Under 
questioning, the veteran reported that while his records of 
treatment as an active duty member and as a retired service 
member reflected the use of the word high blood pressure, it 
was not until he saw a private physician in 1978 that the 
word hypertension was used to describe his condition.  
Furthermore, the veteran indicated that he was given pills 
while undergoing treatment in 1975, which included Dyazide, a 
hypertensive diuretic drug (See Physicians' Desk Reference, 
46th edition, pg. 2208 (1992)), plus medication to slow down 
his heart.  


II.  Analysis

The Board finds that the veteran has presented a well-
grounded claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  All relevant evidence has 
been fully developed. 

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A veteran shall be granted service connection for 
hypertension, although not otherwise established as incurred 
in service, if the disease is manifested to a compensable 
degree within one year following service.  See 38 C.F.R. 
§§ 3.307, 3.309 (1998).  For hypertension to be compensable 
for rating purposes, there must a showing of diastolic 
pressure predominately 100 or more, or systolic pressure 
predominately 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominately 
100 or more who requires continuous medication for control.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).  

Furthermore, the Board notes that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of the rating section, the term hypertension means that the 
diastolic blood pressure is predominately 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominately 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  

A review of the veteran's service medical records reveals 
that elevated diastolic readings were recorded on numerous 
times during the veteran's 20-year active service career: 
140/94, 130/92, 144/90 (twice), 136/96 , and 132/90.  
However, the service medical records do not reflect that 
hypertension or high blood pressure was diagnosed.  
Similarly, in the first post-service year, the veteran's 
blood pressure was taken on a number of occasions.  The 
highest systolic pressure recorded during this period was 
148, and the highest diastolic pressure measured was 100 
(twice), with no reading above 100.  However, readings were 
again predominately in the 90s.  Not only was hypertension 
diagnosed, but the veteran was placed on anti-hypertensive 
medication, Oretic, and a low sodium diet was recommended.  
The subsequent medical records continue to show a diagnosis 
of and treatment for hypertension.  

A review of the favorable evidence clearly shows that 
elevated diastolic readings indicative of the later diagnosed 
hypertension were present in service and continued 
thereafter.  Resolving any doubt in the veteran's favor, the 
Board finds that the onset of hypertension was during his 
active military service.  


ORDER

Service connection for hypertension is granted.  The appeal 
is allowed.




		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

